Case 2:20-cv-11815-SVW-KK Document 3 Filed 01/06/21 Page 1 of 3 Page ID #:16



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 20-11815-SVW (KK)                                  Date: January 6, 2021
    Title: Juan Carlos Uitz v. People



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                             Not Reported
                  Deputy Clerk                                           Court Reporter


       Attorney(s) Present for Petitioner(s):                Attorney(s) Present for Respondent(s):
                  None Present                                           None Present

Proceedings:         Order to Show Cause Why This Action Should Not Be Summarily
                     Dismissed for Failure to State a Cognizable Habeas Claim


                                                 I.
                                           INTRODUCTION

         On December 17, 2020, Petitioner Juan Carlos Uitz (“Uitz”), an inmate at Richard J.
Donovan Correctional Facility, constructively filed 1 a pro se “Petition to Strike Restitution”
(“Petition”). ECF Docket No. (“Dkt.”) 1 at 1. The Court construes Uitz’s Petition as a petition for
writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section 2254”). Uitz challenges the restitution
fine imposed as part of his conviction and sentence in Los Angeles Superior Court, Case No.
GA057386, and asks the Court for “a restitution reduction to the minimum payment of $200[.]” Id.
at 1, 5, 9. As discussed below, the Court orders Uitz to show cause why the Petition should not be
summarily dismissed for failure to state a cognizable habeas claim.

                                                    II.
                                                DISCUSSION
A.         Applicable Law

        Under Section 2254, “a district court shall entertain an application for a writ of habeas
corpus in behalf of a person in custody pursuant to the judgment of a State court only on the
1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
Case 2:20-cv-11815-SVW-KK Document 3 Filed 01/06/21 Page 2 of 3 Page ID #:17



ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254(a). “Challenges to the validity of any confinement or to particulars affecting its
duration are the province of habeas corpus; requests for relief turning on circumstances of
confinement may be presented in” an action filed pursuant to 42 U.S.C. § 1983 (“Section 1983”).
Muhammad v. Close, 540 U.S. 749, 750 (2004) (citations omitted).

         Section 2254(a) uses the term “in custody” twice, with two different requirements. Bailey v.
Hill, 599 F.3d 976, 978 (9th Cir. 2010). The first usage (i.e., that the petition be filed “in behalf of a
person in custody”) requires that the petitioner is “under the conviction or sentence under attack at
the time his petition is filed.” Id. at 978–79, 983 n.6 (quoting Resendiz v. Kovensky, 416 F.3d 952,
956 (9th Cir. 2005)). The second usage (i.e., that the application may be entertained “only on the
ground that he is in custody in violation of the Constitution or laws or treaties of the United States”)
requires “a nexus between the petitioner’s claim and the unlawful nature of the custody.” Id. at
978–80. “[W]hen a prisoner’s claim would not necessarily spell speedier release, that claim does not
lie at the core of habeas corpus and may be brought, if at all, under § 1983.” Skinner v. Switzer, 562
U.S. 521, 535 n.13 (2011) (internal quotation marks and citations omitted); see also Heck v.
Humphrey, 512 U.S. 477, 481–83 (1994). Thus, a challenge to a non-custodial component of a
sentence, i.e. a restitution fine, does not suffice to state a claim for relief under Section 2254. Bailey,
599 F.3d at 978.

B.       Analysis

         Here, Uitz challenges his restitution fine and asks the Court for “a restitution reduction to
the minimum payment of $200[.]” Dkt. 1 at 1, 5. Uitz’s challenge of his restitution fine, however,
does not “call into question the lawfulness of the conviction or confinement[,]” challenge the fact or
duration of his custody, or “seek[ ] immediate or speedier release[.]” Heck, 512 U.S. at 481–83.
Uitz’s claim, therefore, is not cognizable under Section 2254. Bailey, 599 F.3d at 978; Phillips v.
Sherman, No. 5:19-CV-01772-CBM (SHK), 2019 WL 6620488, at *3 (C.D. Cal. Oct. 18, 2019),
report and recommendation adopted, 2019 WL 6618930 (C.D. Cal. Dec. 5, 2019) (finding petitioner
failed to state a cognizable claim for habeas relief where his requested relief was a modification of
his restitution fines).

                                                 III.
                                                ORDER

        The Court, therefore, ORDERS Uitz to respond within twenty-one (21) days of the date
of this Order by electing one of the following options:

     1. File a written response explaining why Uitz’s claim is cognizable on habeas review. If Uitz
        contends his claim is cognizable on habeas review, Uitz must explain and attach any
        supporting documents.

     2. Voluntarily dismiss this action without prejudice. Uitz may request a voluntary dismissal of
        this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court has
        attached a Notice of Dismissal form. However, the Court warns any dismissed claims
        may be later subject to the statute of limitations, because “[a] 1-year period of limitation shall
        apply to an application for a writ of habeas corpus by a person in custody pursuant to the
        judgment of a State court.” 28 U.S.C. § 2244(d)(1).
 Page 2 of 3                         CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
Case 2:20-cv-11815-SVW-KK Document 3 Filed 01/06/21 Page 3 of 3 Page ID #:18




        If Uitz fails to respond within twenty-one (21) days of the date of this Order, the Court
will dismiss this action with prejudice for failure to state a cognizable habeas claim and/or failure to
prosecute and obey court orders. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.




 Page 3 of 3                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
